Citation Nr: 1454531	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran later appeared before the undersigned in May 2012 and delivered sworn testimony via video conference hearing at the RO.  This case was previously before the Board in June 2014 and was remanded for additional development.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence indicates that the Veteran is currently employed, the issue of entitlement to a TDIU is not raised by the record at this time.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; reduced reliability, deficiencies in most areas, and total occupational and social impairment are not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the October 2009 rating decision granted service connection for PTSD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's PTSD, the relevant criteria have been provided to the Veteran, including in a January 2011 statement of the case.  In May 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's PTSD in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

During the May 2012 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine concerning any recent evidence not associated with claims file.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its June 2014 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that in July 2014 the Veteran underwent a VA PTSD rating examination.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating for PTSD is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Before undertaking analysis, it is notable that the Veteran is service connected for PTSD but not for disorders such as depressive disorder or alcohol abuse, which has also been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board shall consider all psychiatric symptomatology to be attributable to the Veteran's PTSD.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

An October 2009 rating decision granted the Veteran's claim for service connection for PTSD and assigned a 30 percent initial evaluation, effective May 19, 2009.

At his May 2012 Board hearing, the Veteran indicated that he was an isolationist and would stay from people and groups.  The Veteran had suicidal thoughts in the past.  He had no hobbies and had been drinking more recently.  He would often get angry but would suppress the feelings and not have outbursts.  He felt his medication had been useful.  He had contact with two long-time friends and his younger brother.  The Veteran was employed and was able to keep his maintenance job as he could work by himself.  He would try to stay away from people who would irritate him.

VA examinations in January 2007, September 2009, May 2011, and July 2014,  VA treatment records, and a July 2008 private evaluation have revealed diagnoses including PTSD, depressive disorder, and alcohol abuse.  The Veteran's reported symptoms have included forgetfulness, sleep impairment, anxiety, suspiciousness, mild memory loss, depressed mood, losing his temper, flashbacks, nightmares, increased irritability, difficulty in concentrating, hypervigilance, exaggerated startle response.

The evidence of record does not show such symptoms as difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, as contemplated by the next higher rating of 50 percent.  While some memory loss has been noted, it has been characterized as mild, and no cognitive disorder has been assessed.  Further, no speech disorder has been noted, and there has been no assertion or demonstration of panic attacks more than once a week.  While the Veteran made some mention of suicidal thoughts at his May 2012 Board hearing, the Veteran has denied suicidal and homicidal thoughts upon the multiple VA rating examinations.  No examiner has indicated that the Veteran lacks insight.

While it is clear that the Veteran's PTSD has impacted his social functioning, and bouts of anger have been reported, the Veteran has been able to maintain a relationship with a girlfriend and has contacts with those outside his immediate family, including two long-time friends.  As for employment, the Board notes that at the July 2014 VA examination, the Veteran reported that he loved his job and even spent extra time there, and worked on old cars with his boss.  While the Veteran's report of symptoms may arguably indicate some disturbances of motivation and mood, the Board observes that the Veteran's GAF scores on VA examinations have been 60 (September 2009), and 70 (January 2007, July 2011, and July 2014, with a 35/40 noted on a July 2008 private evaluation), findings that tend to generally reflect mild levels of PTSD symptoms.  In sum, a review of the clinical findings from the psychiatric records does not reveal symptoms which more closely approximate the criteria for a rating of 50 percent.  Further, the criteria for a rating in excess of 50 percent are also not met.  Symptoms productive of deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood are clearly not indicated, and the record clearly does not support a finding of total occupational and social impairment.  As such, a rating in excess of 30 percent for PTSD is not warranted at any time during the appeal.

In conclusion, the evidence supports a 30 percent evaluation, but no higher, for PTSD.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's PTSD is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's PTSD and additional service-connected disabilities are so unusual or exceptional in nature as to render his schedular rating inadequate.  PTSD has been evaluated under the applicable Diagnostic Code (9411) that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD, as have the other service-connected disorders.  In addition, the Veteran's PTSD symptoms such as anxiety, memory loss, and sleep impairment are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


